Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 10/26/30 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10649113 and US Application 16/648,887 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15, 16, 21, 22, 26-30, 35-38 and 42-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Braynock et al. (US20060112599) in view of Nagano et al (EP2508922).
Regarding claim 15, Braynock et al. teaches an article of footwear comprising: a component (inner liner-96) forming at least a portion of the article of footwear (decoration of a shoe), wherein the component is an upper for the article of footwear (as seen on the upper surface), the component having a first surface defined by a thermoplastic material (paragraphs 99-100; the inner liner and SDA can be a thermoplastic); and 
an optical element (93/SDA, 95-mirror-figure 10a or 93/SDA, reflection surface in figure 10b) having a first side and a second side opposing the first side, wherein the first side or the second side of the optical element is disposed on the thermoplastic material (see figure 10) of the first surface (surface of inner liner adjacent 94A) of the component (inner liner 96) and imparts a structural color to the article (paragraph 152 and 154) of footwear,
 wherein the first surface of the component (inner liner 96) is a first textured surface (see for example 192, figure 18), and the first textured surface includes a plurality of profile features and flat planer areas; 
wherein the structural color is a limited iridescent multi-hue structural color, wherein the limited iridescent multi-hue structural color structural color shifts between 2 hues or among 3 hues when viewed from 2 or more different viewing angles that are at least 15 degrees apart.
Braynock further teaches the reflective and other optical effects can done using a woven (taffeta) or non-woven textile (suede)-see paragraph 148. 
However, Braynock fails to specifically disclose the first textured surface includes a plurality of profile features and flat planer areas and wherein the 
An optical display for use as an ornamental with which includes a plurality of profile features and planar areas to produce the color/imaging effects, and iridescent multi hue structural color ….at angles at least 15 degrees apart is taught by Nagano et al.
Nagano et al teaches an article comprising: a component (112, 12) forming at least a portion of the article (ornamentation paragraphs 253-254), wherein the component is an upper for the article (to display an image from a surface of the article), the component having a first surface defined by a thermoplastic material (paragraph 25); and an optical element (111) having a first side and a second side opposing the first side, wherein the first side or the second side of the optical element is disposed on the thermoplastic material (112; see figures 2, 6 and 15 for example) of the first surface (surface adjacent 21, 22) of the component (112) and imparts a structural color to the article (transmitted through the optical element),
 wherein the first surface of the component (112) is a first textured surface (21,22), and the first textured surface includes a plurality of profile features and flat planer areas; wherein the structural color is a limited iridescent multi-hue structural color, wherein the limited iridescent multi-hue structural color structural color shifts between 2 hues (see paragraphs 43,73-75) or among 3 hues when viewed from 2 or more different viewing angles that are at least 15 degrees apart (see also paragraphs 127- 128). Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include this feature as functionally equivalent structural design to provide optical changing color effects /iridescence to an article. 

Regarding claim 21, Braynock-Nagano combination fails to specifically disclose wherein the thermoplastic material is a foamed thermoplastic material.  However, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify Braynock-Nagano combination to include a foamed plastic material when designing a film for use in forming flexible or rigid plastic objects since some foamed plastics can be recycled, it has a high strength per unit weight and is easily formed/molded. Additionally, the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious); Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
	
Regarding claim 22, Braynock-Nagano combination fails to specifically disclose wherein the thermoplastic material has a transmittance of 40 percent or less. Braynock and Nagano teach a colored image is viewed by a user through the thermoplastic materials. Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include 40 or less transmittance (60 percent or more reflectance) to ensure interference of the light to produce the desired color. Additionally, it has been held that where the general conditions of the claim are disclosed in the prior art, discovering an optimum workable range involves only routine skill in the art. In re Aller, 105 USPQ 233.
	
Regarding claim 26, the article of claim 15, wherein the optical element (93/SDA) includes is a multilayer reflector or a multilayer filter (see figures 10A, 10B, 10C and paragraphs 152-154, 172-173).
Regarding claim 27, the article of claim 26, wherein the multilayer reflector has at least two layers, including at least two adjacent layers having different refractive indices (see figures 10a and 10c; figure 10a- the mirror layers 95 and reflective layer 96; figure 10C- the reflective half circles and reflective layer 96- paragraph 152).
Regarding claim 28, the article of claim 27, the Braynock- Nagano combination fails to specifically disclose wherein at least one of the layers of the multilayer 

Regarding claim 29, the article of claim 27, the Braynock-Nagano combination fails to specifically disclose wherein the at least one of the layers of the multilayer reflector comprises a material selected from the group consisting of: silicon dioxide, titanium dioxide, zinc sulfide, magnesium fluoride, tantalum pentoxide, and a combination thereof. However, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify Braynock-Nagano combination to include the claimed materials when designing a film including reflective layers since the materials are known for use in reflective material layer and are readily available for manufacturing. Additionally, the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious); Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) (Claimed agricultural bagging machine, which differed from a prior art machine only in that the brake means were hydraulically operated rather than mechanically operated, was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment.).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
	
Regarding claim 30, the Braynock-Nagano combination fails to specifically disclose color is visible to a user from 1 meter away. The distance a user with 20/20 normal color vision can see is 20 feet. Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to ensure the color can be seen 1 meter away (approximately 3.2 ft.) to ensure the color and/or image is easily viewable within normal human vision range.
 
Regarding claim 35-37, Braynock teaches designing the layers and materials to provide a desired color effect (paragraph 54,119, 129 and 148 for example). Nagano teaches displaying a variety of visible colors with changing angle of view. However, Braynock-Nagano combination fails to specifically discloses all of the assigned hues fall in a single hue group claimed; it would have been obvious to one 
Regarding claim 38, see Examiner’s notes in claim 22.
Regarding claim 42, see Examiner’s notes in claim 15.
Regarding claim 43, see Examiner’s notes in claim 22.
Regarding claim 44, see Examiner’s notes in claim 15.

Claims 20 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Braynock et al. (US20060112599) in view of Nagano et al (EP2508922), further in view of Wang (US 5,815,950).
Regarding claims 20 and 24, Braynock teaches using the display in the upper of the footwear. Braynock-Nagano fails to specifically disclose an embodiment wherein the component is a sole for the article of footwear (claim 20); and wherein the first surface of the component includes a bladder (claim 24).
	Wang teaches an air cushion sole insert lined with an iridescent film. Wang teaches an article comprising: a component (21) forming at least a portion of the article of footwear, the component having a first surface (see figures 4 and 8); and an optical element (1) having a first side and a second side opposing the first side, wherein the first side or the second side of the optical element is disposed on the first surface of the component (see figures 4) and imparts a structural color to the article (col. 2,lines 1-13), wherein the structural color is a limited iridescent multi-hue structural color, wherein the limited iridescent multi-hue structural color structural color shifts between 2 hues; and  wherein the article is an article of footwear (see figure 8) is an upper(upper sole) for the article of footwear and the component is a sole for the article of footwear(see figures 1-8); and wherein the first surface of the component includes a bladder(22). Thus, it would have been is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (The preamble of claim 1 recited that the apparatus was "for mixing flowing developer material" and the body of the claim recited "means for mixing ..., said mixing means being stationary and completely submerged in the developer material." The claim was rejected over a reference which taught all the structural limitations of the claim for the intended use of mixing flowing developer. However, the mixer was only partially submerged in the developer material. The Board held that the amount of submersion is immaterial to the structure of the mixer and thus the claim was properly rejected.). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A.D. Sylvester et al (US30113830) teaches a multilayer reflective film.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M HARRINGTON whose telephone number is (571)272-2330.  The examiner can normally be reached on Monday-Friday 9:30 am -6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571)272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALICIA M HARRINGTON/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        



AMH